

Exhibit 10-ee






























2005
SUPPLEMENTAL EMPLOYEE
RETIREMENT PLAN












































Adopted:  November 19, 2004
             Effective:  November 18, 2005
Amended:  December 31, 2008



 
 
 

--------------------------------------------------------------------------------

 
2005 SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN


 
1  
Purpose.

 
The purpose of the 2005 Supplemental Employee Retirement Plan (the “SERP” or the
"Plan") is to provide Participants with retirement benefits to supplement
benefits payable pursuant to qualified group pension plans sponsored by AT&T or
an affiliate of AT&T.  The Plan is a successor to the AT&T Supplemental
Retirement Income Plan (“SRIP”) that was effective January 1, 1984 and which was
amended, effective December 31, 2004, to cease accruals so that the benefits
payable under the SRIP shall be grandfathered and administered in accordance
with the provisions of the SRIP in a manner that does not invoke Section 409A of
the Code.
 


2  
Definitions.

 
For purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:
 


Administrative Committee. "Administrative Committee" means a Committee,
consisting of the SEVP-HR and two or more other members designated by the
SEVP-HR, which shall administer the Plan.
 


Agreement.  "Agreement" means the written agreement entered into between AT&T by
its SEVP-HR and a Participant prior to January 1, 2009 to carry out the Plan
with respect to such Participant.  No Agreements are necessary for Participants
who become eligible to participate in the Plan on or after January 1, 2009.
 


AT&T.  "AT&T" means AT&T Inc.
 


Beneficiary.  "Beneficiary" shall mean any beneficiary or beneficiaries
designated by the Participant pursuant to the AT&T Rules for Employee
Beneficiary Designations as may hereafter be amended from time-to-time
("Rules").  If a Participant fails to execute a Beneficiary designation form
with respect to Plan benefits, his or her Beneficiary designation form with
respect to his SRIP benefits shall apply with respect to his Plan benefits.  If
a Participant fails to execute a Beneficiary designation form with respect to
Plan benefits and with respect to SRIP benefits, the default provisions in the
Rules shall apply.
 


CEO or Chief Executive Officer.  “CEO” or “Chief Executive Officer” shall mean
the Chief Executive Officer of AT&T.
 


Disabled or Disability.  “Disabled” or "Disability" means the Participant’s (i)
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident or health plan covering employees of the Participant’s
employer.  The Administrative Committee, in its complete and sole discretion,
determines whether a Participant is Disabled.  The Administrative Committee may
require that the Participant submit to an examination by a competent physician
or medical clinic selected by the Administrative Committee.  On the basis of
such medical evidence, the determination of the Administrative Committee as to
whether or not a Participant is Disabled shall be conclusive.
 


Earnings.  "Earnings" means for a given calendar year the Participant's: (1)
bonus earned as a short term award during the calendar year but not exceeding
200% of the target amount of such bonus (or such other portion of the bonus or
target bonus as may be determined by the Human Resources Committee of the Board
of AT&T), plus (2) base salary before reduction due to any contribution pursuant
to any deferred compensation plan or agreement sponsored by AT&T or an AT&T
affiliate, including but not limited to compensation deferred in accordance with
Sections 401(k), 125, or 132(f) of the Internal Revenue Code.
 


Final Average Earnings.  "Final Average Earnings" means the average of the
Participant's Monthly Earnings for the thirty-six (36) consecutive months out of
the one hundred twenty (120) months next preceding the Participant's Termination
of Employment which yields the highest average earnings.  If the Participant has
fewer than thirty-six (36) months of employment, the average shall be taken over
his or her period of employment.
 


GAAP Rate.  For a referenced calendar year, "GAAP Rate" means the interest rate
used for valuing Plan liabilities on December 31 of the immediately preceding
calendar year and for calculating periodic pension expense for the referenced
calendar year, both for purposes of AT&T's financial statement reporting
requirements.
 


Immediate Annuity Value of any AT&T or affiliate Qualified Pensions.  “Immediate
Annuity Value of any AT&T or affiliate Qualified Pensions” shall have the
meaning as provided in Attachment B.
 


Immediate Annuity Value of SRIP. "Immediate Annuity Value of SRIP" shall have
the meaning as provided in Attachment C.
 


Immediate Annuity Value of any other AT&T or affiliate Non-Qualified Pensions
other than SERP. "Immediate Annuity Value of any AT&T or affiliate Non-Qualified
Pensions other than SERP" shall have the meaning as provided in Attachment D.
 


Mid-Career Hire.  “Mid-Career Hire” means an individual whose Service
Commencement Date is on or after the individual’s thirty-fifth (35th) birthday.
 


Monthly Earnings.  "Monthly Earnings" means one-twelfth (1/12) of Earnings.
 


Mortality Tables.  "Mortality Tables" means the mortality tables as defined by
Code Section 417(e) for valuing minimum lump sum benefits payable from qualified
pension plans for the referenced period.
 


Officer. "Officer" shall mean an individual who is designated as an officer
level employee for compensation purposes on the records of AT&T.


Participant. "Participant" means:
 


(a)  
Any person who, as of close of business on December 31, 2004, was employed by an
AT&T affiliate and was a participant in the SRIP; or

 


(b)  
Any person who was a participant in the SRIP, terminated employment in 2004 and
receives Earnings in 2005; or

 


(c)  
An Officer of AT&T or an AT&T affiliate who is designated by the CEO as eligible
to participate in the Plan.

 


Notwithstanding the foregoing definition of Participant, the CEO, may, at any
time and from time to time, exclude any person or group of persons from being
deemed a “Participant” under this plan.
 


An individual’s participation in SERP shall commence as of his or her SERP
Effective Date.
 


Retire or Retirement.  "Retire" or "Retirement" shall mean the Termination of
Employment of a Participant for reasons other than death, on or after the
earlier of the following dates:  (1) the date the Participant is Retirement
Eligible or (2) the date the Participant has attained one of the following
combinations of age and service at Termination of Employment:
 


 

 Years of Service
Age
 
25 years or more  50 or older  30 years or more  Any age 

 
 
Retirement Eligible.  "Retirement Eligible" or "Retirement Eligibility" means
that a Participant has attained age 55 and has at least five (5) Years of
Service.
 


Retirement Percent.  "Retirement Percent" means the percent specified in the
Agreement with the Participant (if any) which establishes a Target Retirement
Benefit (see Section 3.1) as a percentage of Final Average Earnings. For an
individual who becomes a Participant on or after January 1, 2006, "Retirement
Percent" means 50 percent unless otherwise provided by the Human Resources
Committee of the Board of Directors of AT&T.
 


SERP Effective Date.  “SERP Effective Date” means the date of the written
designation of the Participant’s eligibility to participate in SERP, signed by
the CEO.
 


SEVP-HR.  “SEVP-HR” means AT&T’s Senior Executive Vice President responsible for
Human Resources matters.
 


Supplemental Retirement Income Plan or SRIP.  "Supplemental Retirement Income
Plan” or “SRIP" means the AT&T Inc. Supplemental Retirement Income Plan
effective January 1, 1984.
 


Service Commencement Date.  “Service Commencement Date” means the Participant’s
employment commencement date with AT&T or any AT&T affiliate, as such date may
be adjusted from time-to-time in accordance with rules, policies and procedures
generally applied by AT&T to adjust for breaks in service or other periods of
time, as reflected in AT&T’s or an AT&T affiliate’s records, all as determined
in the discretion of the SEVP-HR.
 


Service Factor.  "Service Factor" means, unless otherwise agreed in writing by
the Participant and AT&T, either (a) a deduction of 1.43 percent, or .715
percent for Mid-Career Hires, multiplied by the number by which (i) thirty-five
(or thirty in the case of a Participant who is an Officer) exceeds (ii) the
number of Years of Service of the Participant, or (b) a credit of 0.715 percent
multiplied by the number by which (i) the number of Years of Service of the
Participant exceeds (ii) thirty-five (or thirty in the case of a Participant who
is an Officer).  For purposes of the above computation, a deduction shall result
in the Service Factor being subtracted from the Retirement Percent whereas a
credit shall result in the Service Factor being added to the Retirement Percent.
 


Termination of Employment.  "Termination of Employment" means the ceasing of the
Participant's employment from the AT&T controlled group of companies for any
reason whatsoever, whether voluntarily or involuntarily.  A Participant will be
deemed to have realized a Termination of Employment at any time that a
Participant and the Administrative Committee reasonably anticipate that the bona
fide level of services the Participant will perform (whether as an employee or
an independent contractor) will be permanently reduced to a level that is less
than fifty percent (50%) of the average level of bona fide services the
Participant performed during the immediately preceding thirty-six (36) months
(or the entire period the Participant has provided services if the Participant
has been providing services to the AT&T controlled group of companies less than
thirty-six (36) months).
 


Year.  A "Year" is a period of twelve (12) consecutive calendar months.
 


Years of Participation.  "Years of Participation" means the number of each
complete Years beginning with the Participant’s SERP Effective Date through each
annual anniversary of such date.
 


Years of Service.  "Years of Service" means the number of each complete Years of
full-time service as an employee of AT&T or an AT&T affiliate beginning with the
Participant’s Service Commencement Date through each annual anniversary of such
date, including service prior to the adoption of this Plan. “Years of Service”
shall also include a Participant’s Years of service that are recognized for
purposes of the BellSouth Corporation Supplemental Employee Retirement Plan, but
that are not otherwise included pursuant to the immediately preceding sentence.
 


3  
Plan ("SERP") Benefits.

 
3.1    
SERP Benefit Formula.

 


With respect to (1) a Participant who was a participant in the SRIP prior to
January 1, 1998, or (2) a Participant who, prior to January 1, 1998, was an
officer of a Pacific Telesis Group ("PTG") company and became a participant in
the SRIP after January 1, 1998, the amount of such Participant’s SERP Benefit is
calculated as follows:
 
Final Average Earnings
x Revised Retirement
Percentage                                                                                                                     
= Target Retirement Benefit
 -
Immediate Annuity Value of any AT&T or affiliate Qualified Pensions

 -
Immediate Annuity Value of any other AT&T or affiliate Non-Qualified Pensions
other than the SERP

= Target Benefit
-  Age
Discount                                                                                                                    
=
Annual Value of Life with 10 Year Certain SERP Benefit payable as a result of
Termination of Employment Before SRIP Reduction

- Immediate Annuity Value of
SRIP                                                                                                                    
= 
Annual Value of Life with 10 Year Certain SERP Benefit payable as a result of
Termination of Employment

 
 
With respect to all other Participants, subject to the provisions of Attachment
E, the amount of such Participant’s SERP Benefit is calculated as follows:
 
Final Average Earnings
x Revised Retirement
Percentage                                                                                                                     
= Target Retirement Benefit
-  Age Discount
= Discounted Target Benefit
-  Immediate Annuity Value of any AT&T or affiliate Qualified Pensions
-  Immediate Annuity Value of SRIP
-  Immediate Annuity Value of any other AT&T or affiliate Non-Qualified Pensions
other that SERP
=
Annual Value of Life with 10 Year Certain SERP Benefit payable as a result of
Termination of Employment


 
Where in both of the above cases the following apply:
 


(a)     
Revised Retirement Percentage = Retirement Percent + Service Factor

 


(b)     
For purposes of determining the Service Factor, the Participant's actual Years
of Service as of the date of Termination of Employment, to the day, shall be
used.

 


(c)     
For purposes of determining the Final Average Earnings, the Participant's
Earnings history as of the date of Termination of Employment shall be used.

 


(d)     
Age Discount means the Participant's SERP Benefit shall be decreased by
five-tenths of one percent (.5%) for each month that the date of the
Participant’s Termination of Employment precedes the date on which the
Participant will attain age 60.

 


Notwithstanding the foregoing, if at the time of Termination of Employment the
Participant is, or has been within the one year period immediately preceding the
Participant's Termination of Employment, an Officer with 30 or more Years of
Service such Participant's Age Discount shall be zero.
 


Except to true up for an actual short term award paid following Termination of
Employment, there shall be no recalculation of the value of a Participant's SERP
Benefit hereunder following a Participant's Termination of Employment.
 


 3.2.   Vesting.
 


Notwithstanding any other provision of this Plan, upon any Termination of
Employment of the Participant for a reason other than death or Disability, AT&T
shall have no obligation to the Participant under this Plan if the Participant
has less than five (5) Years of Service or, for Participants who are informed,
in writing, of their SERP eligibility on or after September 28, 2006, less than
four (4) Years of Participation, at the time of Termination of Employment.
 


4  
Election and Form of Distribution of SERP Benefits.

 
4.1     
Normal Form.

 


The normal form of a Participant's benefits hereunder shall be a Life with
10-Year Certain Benefit as described in Section 4.2(a).
 


4.2     
Election Alternatives.

 


Notwithstanding the normal form for distribution of a Participant’s SERP
Benefits, a Participant may elect one of the following Benefit Payout
Alternatives:
 


(a)    
Life with a 10-Year Certain Benefit.  An annuity payable during the longer of
(i) the life of the Participant or (ii) the 10-year period commencing on the
Participant’s Termination of Employment and ending on the day next preceding the
tenth anniversary of such date (the "Life With 10-Year Certain Benefit").  If a
Participant who is receiving a Life with 10-Year Certain Benefit dies prior to
the expiration of the 10-year period described in this Section 4.2(a), the
Participant's Beneficiary shall be entitled to receive the remaining Life With
10-Year Certain Benefit installments which would have been paid to the
Participant had the Participant survived for the entire such 10-year period.

 


(b)    
Joint and 100% Survivor Benefit.  A joint and one hundred percent (100%)
survivor annuity payable for life to the Participant and at his or her death to
his or her Beneficiary, in an amount equal to one hundred percent (100%) of the
amount payable during the Participant's life, for life (the "Joint and 100%
Survivor Benefit").

 


(c)    
Joint and 50% Survivor Benefit.  A joint and fifty percent (50%) survivor
annuity payable for life to the Participant and at his or her death to his or
her Beneficiary, in an amount equal to fifty percent (50%) of the amount payable
during the Participant's life, for life (the "Joint and 50% Survivor Benefit").

 


(d)    
Lump Sum Benefit.  A lump sum benefit, which shall apply only if the Participant
has attained the age of fifty-five (55) years as of his or her Termination of
Employment.  If a Participant elects a lump sum benefit but realizes a
Termination of Employment prior to attaining age fifty-five (55), the
Participant’s SERP Benefit shall be paid as provided in Section 4.2(a), 4.2(b)
or 4.2(c), as elected or deemed elected by the Participant.

 


The Benefit Payout Alternatives described in Section 4.2(b), 4.2(c) and 4.2(d)
shall be the actuarially determined equivalent (using the same reasonable
actuarial assumptions and methods for valuing each Benefit Payout Alternative as
determined by the SEVP-HR in his or her complete and sole discretion) of the
Life With 10-Year Certain Benefit that is converted by such election.  The
amount of a Participant's lump sum benefit shall be calculated as of the
Participant's Termination of Employment by applying the Mortality Tables and the
GAAP Rate, both as in effect for the calendar year immediately preceding the
calendar year of the Participant’s Termination of Employment, but using the
Participant’s age, Years of Service and other factors as of the Participant’s
Termination of Employment.
 


4.3    
Distribution Election.

 


(a)    
Individual Who Is A Participant On or Before December 31, 2008.  An individual
who was a Participant on or before December 31, 2008 may make an irrevocable
election of a Benefit Payout Alternative before the earlier of December 31 of
the year immediately preceding his or her Termination of Employment or December
31, 2008 by delivery of such election, in writing, telecopy, email or in another
electronic format, pursuant to or as instructed by the SEVP-HR (as determined by
the SEVP-HR in his or her sole and absolute discretion).

 


(b)    
Individual Who Becomes A Participant After December 31, 2008.  An individual who
becomes a Participant after December 31, 2008 may make an irrevocable election
of a Benefit Payout Alternative no later than the thirtieth (30th) day
immediately following the Participant’s SERP Effective Date by delivery of such
election in writing, telecopy, email or in another electronic format, pursuant
to or as instructed by the SEVP-HR (as determined by the SEVP-HR in his or her
sole and absolute discretion).

 


(c)    
Failure to Timely Make a Distribution Election.  If a Participant fails to make
a timely election of a Benefit Payout Alternative as provided in Section 4.3(a)
or 4.3(b), such Participant shall be deemed to have elected and such
Participant's form of benefit shall be the Life With 10-Year Certain Benefit
described in Section 4.2(a).

 


(d)    
Death of or Divorce from Annuitant During Participant’s
Lifetime.  Notwithstanding any other provision of this Plan to the contrary, in
the event of the death of a designated annuitant during the life of the
Participant, the Participant's election to have a Benefit Payout Alternative
described in Section 4.2(b) or 4.2(c) shall, without any action by the
Participant, be revoked, and the Participant’s benefit, or remaining benefit,
under the Plan, as the case may be, shall be paid as provided in Section
4.2(a).  Any conversion of benefit from one form to another pursuant to the
provisions of this paragraph shall use the same reasonable actuarial assumptions
and methods for valuing each annuity form of benefit before and after the death
of the designated annuitant and shall be subject to actuarial adjustment (as
determined by the SEVP-HR in his or her complete and sole discretion) such that
the Participant's new benefit is the actuarial equivalent of the Participant's
remaining prior form of benefit.  Payments pursuant to Participant's new form of
benefit shall be effective commencing with the first monthly payment for the
month following the death of the annuitant.

 


Notwithstanding any other provision of this Plan to the contrary, in the event
of the divorce or legal separation of the Participant, the Participant’s
election to have a Benefit Payout Alternative described in Section 4.2(b) or
4.2(c), with a survivor annuity for the benefit of the Participant's former
spouse as Beneficiary, shall, without any action by the Participant, be revoked,
and the Participant's benefit, or remaining benefit, under the Plan, as the case
may be, shall be paid as provided in Section 4.2(a) (using the same reasonable
actuarial assumptions and methods for valuing each annuity form of benefit
before and after the divorce or legal separation  and shall be subject to
actuarial adjustment (as determined by the SEVP-HR in his or her complete and
sole discretion).  In such event, the 10-Year period as described in Section
4.2(a) shall be the same 10-year period as if such form of benefit was the form
of benefit originally selected and the expiration date of such period shall not
be extended beyond its original expiration date.  Payments pursuant to
Participant’s new form of benefit shall be effective commencing with the first
monthly payment following notice from the Participant to the SEVP-HR after the
divorce (or legal separation) becomes final.
 


(e)    
Special Provisions for Lump Sum Benefit Election.  A Participant who elects a
lump sum benefit under Section 4.2(d) must, contemporaneous with such Lump Sum
Benefit election, elect a specific number of year(s), not to exceed twenty (20)
years, following his or her Termination of Employment upon which the lump sum
benefit (including any interest accrued thereon) shall be distributed; provided,
however,

 


(i)    
the Participant may not receive more than thirty percent (30%) of his or her
lump sum benefit (excluding any interest thereon) until the third (3rd)
anniversary of his or her Termination of Employment; provided, however, if the
Participant is age sixty (60) or older as of his or her Termination of
Employment, the Participant, if elected in his or her timely filed election of a
Benefit Payout Alternative, may receive one hundred percent (100%) of his or her
lump sum benefit upon the day that is six (6) months following his or her
Termination of Employment if he or she agrees, in writing, substantially in the
form provided in Attachment A, not to compete with an Employer Business within
the meaning of Section 8.2 for a period of three (3) years from such
Participant’s Termination of Employment and further agrees that if he or she
fails to abide by such agreement, the non-compete agreement is challenged, or
the non-compete agreement is unenforceable, he or she shall forfeit all benefits
hereunder and repay the lump sum benefit to AT&T; and

 


(ii)   
prior to distribution of the Participant’s lump sum benefit, interest on such
lump sum benefit shall accrue and shall be added to the Participant’s lump sum
benefit or distributed monthly, as elected by the Participant in his or her
election of a Benefit Payout Alternative.

 


A Participant’s lump sum benefit payment schedule must comply with the rules for
payment schedules as adopted by the SEVP-HR (as determined by the SEVP-HR in his
or her sole and absolute discretion), which, for example, may require payment of
principal to be made no more frequently than once per calendar year.
 


If the payment schedule elected by a Participant does not comply with the rules
for payment schedules, (i) thirty percent (30%) of such Participant’s lump sum
benefit shall be paid to the Participant upon the date that is six (6) months
following the Participant’s Termination of Employment, and (ii) the remaining
seventy percent (70%) shall be paid to the Participant on the third (3rd)
anniversary of such Participant’s Termination of Employment.
 


(f)    
Lump Sum Benefit Account Balance.  From and after a Participant’s Termination of
Employment, the SEVP-HR shall maintain records of a lump sum benefit account
balance for each Participant who elected a lump sum benefit.  During such period
of time that all or any portion of a Participant’s lump sum benefit is not paid,
interest shall be credited using the same methodology used by AT&T for financial
accounting purposes using the GAAP Rate that was used to calculate such
Participant’s lump sum benefit.  Payments of principal and interest shall be
deducted from the lump sum benefit account balance.

 


A Participant whose employment has not terminated may change a prior
distribution election at any time on or before December 31, 2008, provided,
however, if the Participant’s employment terminates for any reason in the
calendar year in which the new distribution election is filed, such new election
shall be null and void.  In the event the Participant’s new election is null and
void, the Participant’s prior election, if any, shall apply.  If there is no
prior election, the Plan’s default distribution provisions shall apply.
 


5  
Death or Disability
Benefits.                                                                                                

 
5.1     
Death Following Termination of Employment.

 


If a Participant who has commenced payment of his or her SERP benefit hereunder
dies, his or her Beneficiary shall be entitled to receive the remaining SERP
benefit in accordance with the Benefit Payout Alternative elected or deemed
elected by the Participant.
 


5.2     
Death Prior to Termination of Employment.

 


If a Participant dies prior to his or her Termination of Employment, a
pre-retirement death benefit will be calculated and paid as though the
Participant had Retired  (determined without regard to the 5 Years of Service or
the 4 Years of Participation requirements) on the day prior to the date of
death.  The pre-retirement death benefit shall be paid at such time and in such
form as timely elected or deemed elected by the Participant; provided, if the
Participant elected or is deemed to have elected any form of an annuity, such
pre-retirement death benefit shall be paid as a Beneficiary Life Annuity (as
such term is hereinafter described) based on the life expectancy of the
Beneficiary, and, if the Participant elected or is deemed to have elected a Life
with a 10-Year Certain Benefit, such Beneficiary Life Annuity shall continue for
the longer of (i) the Beneficiary’s life, or (ii) the 10 year period commencing
on the Participant’s death.  If paid as a Beneficiary Life Annuity, such benefit
shall be the actuarially determined equivalent using the same reasonable
actuarial assumptions and methods (as determined by the SEVP-HR in his or her
complete and sole discretion) of the Life With 10-Year Certain Benefit that
would have been paid to the Participant had he or she Retired on the day
immediately prior to his or her death.  If the Participant had timely elected
and qualified to receive a Lump Sum Benefit, it shall be calculated in the same
manner as provided in Section 4.2 as if the Participant were alive; e.g.,
calculated as of the Participant's death applying the Mortality Tables and the
GAAP Rate, both as in effect for the calendar year immediately preceding the
calendar year of the Participant’s death, but using the Participant’s age, Years
of Service and other factors as of the Participant’s date of death.
 


5.3    
Disability.

 


Upon a Participant's Termination of Employment and contemporaneous qualification
for receipt of long term disability benefits under an AT&T or AT&T affiliate
sponsored long term disability benefit plan in which the Participant
participates prior to being Retirement Eligible (without regard to the 5 Years
of Service or 4 Years of Participation requirements), the Participant will
continue to accrue Years of Service during such disability until the earliest of
his or her:
 


(a)    
Recovery from Disability,

 


(b)    
Retirement (determined without regard to the 5 Years of Service or 4 Years of
Participation requirements), or

 


(c)    
Death.

 


Upon the occurrence of either (a) Participant's recovery from Disability prior
to his or her Retirement Eligibility if Participant does not return to
employment, or (b) Participant's Retirement (determined without regard to the 5
Years of Service or 4 Years of Participation requirements), the Participant
shall be entitled to receive a SERP Benefit as if he or she realized a
Termination of Employment as of the date of such occurrence.
 


For purposes of calculating the foregoing benefit, the Participant's Final
Average Earnings shall be determined using his or her Earnings history as of the
date of his or her Disability.
 


If a Participant who continues to have a Disability dies prior to his or her
Retirement Eligibility (without regard to the 5 Years of Service or 4 Years of
Participation requirements), the Participant will be treated in the same manner
as if he or she had died while in employment (See Section 5.2).
 


6.                   Payment of Benefits.
 
6.1    
Commencement of Payments.

 


(a)   
Except as provided in Section 5.3, benefit payments shall commence pursuant to
the Benefit Payout Alternative elected by the Participant in his or her
Agreement on the date that is six (6) months following his or her Termination of
Employment; provided, however, if the Participant dies after Termination of
Employment and prior to the lapse of such six (6) month period, benefit payments
shall commence upon the Participant’s death.  If a Participant elected (or is
deemed to have elected) an annuity form of benefit under Section 4.2(a), 4.2(b)
or 4.2(c), the aggregate monthly amount that would be paid between the
Participant’s Termination of Employment through the date that benefit payments
actually commence, shall be paid in a lump sum on the date that benefit payments
actually commence hereunder.  In addition, during the period of time between a
Participant’s Termination of Employment and the date that annuity payments
hereunder actually commence, interest shall be credited on the withheld annuity
amounts for such period of time that each annuity payment is withheld.  The
credited interest shall be paid in a lump sum on the date that payments
hereunder actually commence.  Interest shall be credited using the GAAP Rate in
effect for the calendar year immediately preceding the calendar year of the
Participant’s Termination of Employment.

 


(b)   
Notwithstanding the designation of a specific date for commencement of payment
of a distribution hereunder, commencement of payments under this Plan may be
delayed for administrative reasons in the discretion of the SEVP-HR, but shall
begin not later than sixty (60) days following the date upon which payment(s)
would otherwise commence under this Plan. A Participant shall not have the right
to designate or participate in the decision as to the taxable year of benefit
commencement.

 


6.2    
Withholding; Unemployment Taxes.

 


(a)   
A payment may be made from the Plan to reflect the payment of state, local, or
foreign tax obligations arising from participation in the Plan that apply to an
amount deferred under the Plan before the amount is paid or made available to a
Participant (the “State, Local, or Foreign Tax Amount”).  Such payment may not
exceed the amount of such taxes due as a result of participation in the
Plan.  Such payment may be made by distributions to the Participant in the form
of withholding pursuant to provisions of applicable state, local, or foreign law
or by distribution directly to the Participant.  Additionally, a payment may be
made from the Plan to pay the income tax at source on wages imposed under Code
Section 3401 as a result of the payment of the State, Local, or Foreign Tax
Amount and to pay the additional income tax at source on wages attributable to
such additional Code Section 3401 wages and taxes.  However, the total payment
under this Section 6.2(a) shall not exceed the aggregate of the State, Local, or
Foreign Tax Amount and the income tax withholding related to such State, Local,
or Foreign Tax Amount.

 


(b)   
A payment may be made from the Plan to pay the Federal Insurance Contributions
Act tax imposed by Code Sections 3101, 3121(a), and 3121(v)(2) on compensation
deferred under the Plan (the “FICA Amount”).  Additionally, a payment may be
made from the Plan to pay the income tax at source on wages imposed under Code
Section 3401 or the corresponding withholding provisions of applicable state,
local or foreign tax laws as a result of the payment of the FICA Amount and to
pay the additional income tax at source on wages attributable to the pyramiding
section 3401 wages and taxes.  However, the total payment under this Section
6.2(b) shall not exceed the aggregate of the FICA Amount and the income tax
withholding related to such FICA Amount.

 


6.3    
Recipients of Payments; Designation of Beneficiary.

 


All payments to be made under the Plan shall be made to the Participant during
his or her lifetime, provided that if the Participant dies prior to the
completion of such payments, then all subsequent payments under the Plan shall
be made to the Participant's Beneficiary or Beneficiaries.
 


In the event of the death of a Participant, distributions/benefits under this
Plan shall pass to the Beneficiary (ies) designated by the Participant in
accordance with this Plan and the Rules.
 


6.4    
No Other Benefits.

 


No benefits shall be paid hereunder to the Participant or his or her Beneficiary
except as specifically provided herein.
 


6.5    
Small Benefit.

 


Notwithstanding any election made by the Participant, the SEVP-HR in his or her
sole discretion may pay any benefit in the form of a lump sum payment if (A) the
lump sum equivalent amount is or would be less than the applicable dollar amount
under Code Section 402(g)(1)(B) when payment of such benefit would otherwise
commence, and (B) the payment of the lump sum equivalent amount results in the
termination and liquidation of the entirety of the Participant’s interest under
the Plan and under any other plan that is considered a single nonqualified
deferred compensation plan under Treasury Regulations Section 1.409A-1(c)(2).
 


7.                   Conditions Related to Benefits.
 
7.1    
Administration of Plan.

 


The Administrative Committee and the SEVP-HR with respect to specific functions
identified in the Plan, shall be the sole administrators of the Plan and will,
in their discretion, administer, interpret, construe and apply the Plan in
accordance with its terms.  The Administrative Committee or the SEVP-HR shall
further establish, adopt or revise such rules and regulations as each may deem
necessary or advisable for the administration of the Plan.  All decisions of the
Administrative Committee or the SEVP-HR shall be final and binding unless the
Board of Directors should determine otherwise.
 


7.2  
No Right to AT&T Assets.

 


Neither a Participant nor any other person shall acquire by reason of the Plan
any right in or title to any assets, funds or property of any AT&T company
whatsoever including, without limiting the generality of the foregoing, any
specific funds or assets which AT&T, in its sole discretion, may set aside in
anticipation of a liability hereunder, nor in or to any policy or policies of
insurance on the life of a Participant owned by AT&T.  No trust shall be created
in connection with or by the execution or adoption of this Plan or any
Agreement, and any benefits which become payable hereunder shall be paid from
the general assets of AT&T.  A Participant shall have only a contractual right
to the amounts, if any, payable hereunder unsecured by any asset of AT&T.
 


7.3    
Trust Fund.

 


AT&T shall be responsible for the payment of all benefits provided under the
Plan.  At its discretion, AT&T may establish one or more trusts, for the purpose
of providing for the payment of such benefits.  Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of AT&T's
creditors.  To the extent any benefits provided under the Plan are actually paid
from any such trust, AT&T shall have no further obligation with respect thereto,
but to the extent not so paid, such benefits shall remain the obligation of, and
shall be paid by AT&T.
 


7.4    
No Employment Rights.

 


Nothing herein shall constitute a contract of continuing employment or in any
manner obligate any AT&T company to continue the service of a Participant, or
obligate a Participant to continue in the service of any AT&T company and
nothing herein shall be construed as fixing or regulating the compensation paid
to a Participant.
 


7.5    
Modification or Termination of Plan.

 


This Plan may be modified or terminated at any time in accordance with the
provisions of AT&T's Schedule of Authorizations.  A modification may affect
present and future Participants.   AT&T also reserves the sole right to
terminate at any time any or all Agreements.  In the event of termination of the
Plan or of a Participant's Agreement, a Participant shall be entitled to
benefits hereunder, if prior to the date of termination of the Plan or of his or
her Agreement, such Participant has attained 5 Years of Service and, if
applicable, 4 Years of Participation, in which case, regardless of the
termination of the Plan/Participant's Agreement, such Participant shall be
entitled to benefits at such time as provided in and as otherwise in accordance
with the Plan and his or her Agreement, provided, however, a Participant's
benefit shall be computed as if the Participant had realized a Termination of
Employment as of the date of termination of the Plan or of his or her Agreement;
provided further, however, a Participant's service subsequent to Plan/Agreement
termination shall be recognized for purposes of reducing or eliminating the Age
discount provided for by Section 3.1(d).  No amendment, including an amendment
to this Section 7.5, shall be effective, without the written consent of a
Participant, to alter, to the detriment of such Participant, the benefits
described in this Plan as applicable to such Participant as of the effective
date of such amendment.  For purposes of this Section 7.5, an alteration to the
detriment of a Participant shall mean a reduction in the amount payable
hereunder to a Participant to which such Participant would be entitled if such
Participant realized a Termination of Employment at such time, or any change in
the form of benefit payable hereunder to a Participant to which such Participant
would be entitled if such Participant realized a Termination of Employment at
such time.  Any amendment which reduces a Participant's benefit hereunder to
adjust for a change in his or her pension benefit resulting from an amendment to
any company-sponsored defined benefit pension plan which changes the pension
benefits payable to all employees, shall not require the Participant's
consent.  Written notice of any amendment shall be given to each Participant.
 


7.6    
Offset.

 


If at the time payments or installments of payments are to be made hereunder, a
Participant or his or her Beneficiary or both are indebted to AT&T or any AT&T
affiliate as a result of debt incurred in the ordinary course of the employment
relationship between the Participant and the AT&T company, then, annually, up to
$5,000 of the payments remaining to be made to the Participant or his or her
Beneficiary or both, may, at the discretion of the SEVP-HR, be reduced by the
amount of such indebtedness; provided, however, that the reduction must be made
at the same time and in the same amount as the debt otherwise would have been
due and collected from the Participant or his or her Beneficiary; provided,
further, however, that an election by the Board of Directors not to reduce any
such payment or payments shall not constitute a waiver of such AT&T company's
claim for such indebtedness.
 


7.7    
Change in Status.

 


In the event of a change in the employment status of a Participant to a status
in which he is no longer an Participant, the Participant shall immediately cease
to be eligible for any benefits under this Plan except such benefits as had
previously vested.  Only Participant's Years of Service and Earnings history
prior to the change in his employment status shall be taken into account for
purposes of determining Participant's vested benefits hereunder.
 


8.                   Miscellaneous.
 
8.1    
Nonassignability.

 


Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt of the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable.  No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant's or any other person's
bankruptcy or insolvency.
 


8.2    
Non-Competition.

 


Notwithstanding any other provision of this Plan, all benefits provided under
the Plan with respect to a Participant shall be forfeited and canceled in their
entirety if the Participant, without the consent of AT&T and while employed by
AT&T or any subsidiary thereof or within three (3) years after termination of
such employment, engages in competition with AT&T or any subsidiary thereof or
with any business with which AT&T or a subsidiary or affiliated company has a
substantial interest (collectively referred to herein as "Employer business")
and fails to cease and desist from engaging in said competitive activity within
120 days following receipt of written notice from AT&T to Participant demanding
that Participant cease and desist from engaging in said competitive
activity.  For purposes of this Plan, engaging in competition with any Employer
business shall mean engaging by the Participant in any business or activity in
the same geographical market where the same or substantially similar business or
activity is being carried on as an Employer business.  Such term shall not
include owning a nonsubstantial publicly traded interest as a shareholder in a
business that competes with an Employer business. However, engaging in
competition with an Employer business shall include representing or providing
consulting services to, or being an employee of, any person or entity that is
engaged in competition with any Employer business or that takes a position
adverse to any Employer business.  Accordingly, benefits shall not be provided
under this Plan if, within the time period and without the written consent
specified, Participant either engages directly in competitive activity or in any
capacity in any location becomes employed by, associated with, or renders
service to any company, or parent or affiliate thereof, or any subsidiary of any
of them, if any of them is engaged in competition with an Employer business,
regardless of the position or duties the Participant takes and regardless of
whether or not the employing company, or the company that Participant becomes
associated with or renders service to, is itself engaged in direct competition
with an Employer business.
 


8.3    
Notice.

 


Any notice required or permitted to be given to the Administrative Committee or
the SEVP-HR under the Plan shall be sufficient if in writing and hand delivered,
or sent by certified mail, to the principal office of AT&T, directed to the
attention of the SEVP-HR.  Any notice required or permitted to be given to a
Participant shall be sufficient if in writing and hand delivered, or sent by
certified mail, to Participant at Participant's last known mailing address as
reflected on the records of his or her employing company or the company from
which the Participant incurred a Termination of Employment, as
applicable.  Notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark or on the receipt
for certification.
 


8.4     
Validity.

 


In the event any provision of this Plan is held invalid, void or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this plan.
 


8.5    
Applicable Law.

 
This Plan shall be governed and construed in accordance with the laws of the
State of Texas to the extent not preempted by the Employee Retirement Income
Security Act of 1974, as amended, and regulations thereunder ("ERISA").
 



 
 

--------------------------------------------------------------------------------

 
Attachment A

LUMP SUM DISTRIBUTION AGREEMENT


This Lump Sum Distribution Agreement is made as of the ____ day of
______________, ____ by and between AT&T Inc. (“AT&T” or the “Company”) and
_______________(“Participant”).  Unless otherwise indicated herein, capitalized
words used herein shall have the same meaning ascribed to such words in the 2005
Supplemental Employee Retirement Plan (the “Plan” or “SERP”).


WHEREAS, Participant is a Participant in the Plan, which is sponsored by the
Company;
 
WHEREAS, pursuant to the Plan, Participant executed an Agreement, governing
Participant’s benefits in the Plan;
 
WHEREAS, Participant’s Agreement provides for the distribution of his benefits
in the form of a lump sum, payable one hundred percent (100%) upon the six (6)
month anniversary of his Termination of Employment provided that Participant is
age sixty (60) or older as of the date of his Termination of Employment and
Participant agrees not to compete with an Employer Business;
 
NOW, THEREFORE, the parties hereto, for good and valuable consideration, the
sufficiency of which is hereby acknowledged, hereby agree as follows:
 
1.  
If Participant is age sixty (60) or over as of the date of his Termination of
Employment, Company shall pay to

Participant his benefits under the Plan in the form of a lump sum distribution,
one hundred percent (100%) of which shall be paid upon the six (6) month
anniversary of Participant’s Termination of Employment.
 
2.  
In exchange for the right to receive the payment described in Paragraph 1,
above, Participant acknowledges and agrees that he shall not, without the
written consent of Company, within three (3) years after Termination of
Employment, engage in competition with AT&T or with any business with which AT&T
or a subsidiary of AT&T or an affiliated company has a substantial interest
(collectively referred to herein as "Employer business").  For purposes of this
Lump Sum Distribution Agreement, engaging in competition with any Employer
business shall mean Participant’s engaging in any business or activity in the
same geographical market where the same or substantially similar business or
activity is being carried on as an Employer business. Such term shall not
include owning a nonsubstantial publicly traded interest as a shareholder in a
business that competes with an Employer business.  However, it is hereby
specifically agreed that engaging in competition with an Employer business shall
include representing or providing consulting services to, or being an employee
of, any person or entity that is engaged in competition with any Employer
business or that takes a position adverse to any Employer business.  Participant
hereby specifically agrees not to engage in any such conduct.  Participant also
specifically agrees that a breach of this provision would result if, within the
time period and without the written consent specified, Participant either
engages directly in competitive activity or in any capacity in any location
becomes employed by, associated with, or renders service to any company, or
parent or affiliate thereof, or any subsidiary of any of them, if any of them is
engaged in competition with an Employer business, regardless of the position or
duties Participant takes and regardless of whether or not the employing company,
or the company that

Participant becomes associated with or renders service to, is itself engaged in
direct competition with an Employer business.
 
3.  
Participant acknowledges and agrees that he shall promptly return to the Company
and forfeit all consideration previously received pursuant to this Lump Sum
Distribution Agreement, specifically the payment referred to in Paragraph 1, if
he engages in competition with an Employer business in violation of the
provisions of Paragraph 2.

 
4.  
Participant may submit a description of any proposed activity in writing to AT&T
and AT&T shall advise

Participant in writing within fifteen (15) business days whether such proposed
activity would constitute engaging in competition with an Employer business,
within the meaning of this Lump Sum Distribution Agreement.
 
5.  
It is hereby specifically agreed that the terms of this Lump Sum Distribution
Agreement shall be kept strictly confidential and that neither party shall,
except as necessary for performance of the terms hereof or as specifically
required by law, disclose the existence of this Lump Sum Distribution Agreement
or any of its terms to third persons without the express consent of the other
party.

 
6.  
Participant agrees that for any breach or threatened breach of any of the
provisions of this Lump Sum Distribution Agreement by Participant, the Company
shall have no adequate legal remedy, and in addition to any other remedies
available, including the repayment and forfeiture remedies described in
Paragraph 3, a restraining order and/or an injunction may be issued against
Participant to prevent or restrain any such breach.

 
7.  
Any notice required hereunder to be given by either party will be in writing and
will be deemed effectively given upon personal delivery to the party to be
notified, or five (5) days after deposit with the United States Post Office by
certified mail, postage prepaid, to the other party at the address set forth
below, or to such other address as either party may from time to time designate
by ten (10) days advance written notice pursuant to this Paragraph.

 
8.  
In the event any provision of this Lump Sum Distribution Agreement is held
invalid, void, or unenforceable, the same shall not affect in any respect
whatsoever the validity of any other provision of this Lump Sum Distribution
Agreement, except that should any part of the non-compete provisions of
Paragraph 2 of this Agreement be held invalid, void, or unenforceable as
applicable to and as asserted by Participant, this Lump Sum Distribution
Agreement, at the Company's option, may be declared by the Company null and
void.  If this Lump Sum Distribution Agreement is declared null and void by
Company pursuant to the provisions of this Paragraph, Participant shall return
to Company all consideration previously received pursuant to this Lump Sum
Distribution Agreement.

 


 
 
AT&T Inc.
 







                                                                                                                                                                         
By: Senior Executive Vice
President-Human Resources
175 E. Houston Street
San Antonio, Texas 78205




                                                                                                                                                                       
Date                                                                           Date

 
 

--------------------------------------------------------------------------------

 
Attachment B

“Immediate Annuity Value of any AT&T or affiliate Qualified Pensions” shall
mean:


The annual amount of annuity payments that would be paid out of the qualified
defined benefit pension plan sponsored by AT&T or an AT&T affiliate in which the
Participant participates on a single life, level payment annuity basis assuming
payment of such qualified defined benefit pension plan benefit commenced
immediately upon the Participant’s Termination of Employment, notwithstanding
the form of payment of such qualified defined benefit pension plan’s benefit
actually made to the Participant (i.e., joint and survivor annuity, lump sum,
etc.) and notwithstanding the actual commencement date of the payment of such
qualified defined benefit pension plan benefit.
 




 





 
 

--------------------------------------------------------------------------------

 
Attachment C

Immediate Annuity Value of SRIP. "Immediate Annuity Value of SRIP" shall mean
 


An objectively determined amount as of December 31, 2008 equal to the annual
amount of a level payment, single life with 10 year certain annuity benefit that
would be paid to the Participant pursuant to the SRIP as it exists on December
31, 2008 assuming the Participant became eligible to receive a distribution of
benefit payments under the SRIP on December 31, 2008, applying the Participant’s
Final Average Earnings and Years of Service (both as defined in the SRIP) as of
December 31, 2004 and the Participant’s age as of December 31, 2008,
notwithstanding the form of payment of the SRIP benefit that would actually be
made to the Participant (i.e., joint and survivor annuity, lump sum, etc.) and
notwithstanding the actual commencement date of the payment of such SRIP
benefit.
 




 




 




 



 
 

--------------------------------------------------------------------------------

 
Attachment D

Attachment D to the AT&T 2005 Supplemental Employee Retirement Plan
 


Immediate Annuity Value of any AT&T or AT&T affiliate Non-Qualified Pensions
other than SERP.  "Immediate Annuity Value of any AT&T or AT&T affiliate
Non-Qualified Pensions other than SERP" shall mean with respect to a
Participant, any one or more of the following, as applicable:
 


1.           For a Participant who is a participant in (or otherwise has a
benefit in) the AT&T Pension Benefit Make Up Plan No. 1  (“PBMU No. 1”), the
AT&T Pension Benefit Make Up Plan No. 2 (“PBMU No. 2”), the AT&T Inc. Management
Mid-Career Hire Plan (the “Mid-Career Plan”), the Cingular Wireless SBC
Executive Transition Pension Make Up Plan (the “Cingular Plan”) and/or the
Pacific Telesis Group Executive Supplemental Cash Balance Pension Plan (“PTG
Plan”) and is a Participant in the Plan on December 31, 2008:
 


An objectively determined amount as of December 31, 2008 equal to the annual
amount of a level payment, single life annuity benefit that would be paid to the
Participant pursuant to the PBMU No. 1, the PBMU No. 2, the Mid-Career Plan, the
Cingular Plan, and/or the PTG Plan, as applicable, as they exist on December 31,
2008 assuming the Participant became eligible to receive a distribution of
benefit payments under the PBMU No. 1, the PBMU No. 2, the Mid-Career Plan, the
Cingular Plan, and/or the PTG Plan, as applicable, on December 31, 2008,
notwithstanding the form of payment of the benefit that would actually be made
to the Participant pursuant to the PBMU No. 1, the PBMU No. 2, the Mid-Career
Plan, the Cingular Plan, and/or the PTG Plan, (i.e., 10-year certain annuity,
lump sum, etc.) and notwithstanding the actual commencement date of the payment
of such PBMU No. 1, PBMU No. 2, the Mid-Career Plan, the Cingular Plan, and/or
PTG Plan benefit.
 
2.           For a Participant who is a participant in (or otherwise has a
benefit in) the PBMU No. 1, the PBMU No. 2, the Mid-Career Plan, the Cingular
Plan, and/or the PTG Plan and has a SERP Effective Date after December 31, 2008:
 


An objectively determined amount as of the Participant’s SERP Effective Date
equal to the annual amount of a level payment, single life annuity benefit that
would be paid to the Participant pursuant to the PBMU No. 1, the PBMU No. 2, the
Mid-Career Plan, the Cingular Plan, and/or the PTG Plan, as applicable, as they
exist on the Participant’s SERP Effective Date assuming the Participant became
eligible to receive a distribution of benefit payments under the PBMU No. 1, the
PBMU No. 2, the Mid-Career Plan, the Cingular Plan, and/or the PTG Plan, on his
or her SERP Effective Date, notwithstanding the form of payment of the benefit
that would actually be made to the Participant pursuant to the PBMU No. 1, the
PBMU No. 2, the Mid-Career Plan, the Cingular Plan, and/or the PTG Plan (i.e.,
10-year certain annuity, lump sum, etc.) and notwithstanding the actual
commencement date of the payment of such PBMU No. 1, PBMU No. 2, the Mid-Career
Plan, the Cingular Plan, and/or PTG Plan benefit.
 
3.           For a Participant who is a participant in (or otherwise has a
benefit in) the BellSouth Corporation Supplemental Executive Retirement Plan
(the “BellSouth Plan”) and is a Participant in the Plan on December 31, 2008:
 


An objectively determined amount as of December 31, 2008 equal to the annual
amount of a level payment, single life annuity benefit that would be paid to the
Participant pursuant to the BellSouth Plan as it exists on December 31, 2008
assuming the Participant became eligible to receive a distribution of benefit
payments under the BellSouth Plan on December 31, 2008, but applying the
Participant’s age and years of service as if the Participant remained employed
through the fourth anniversary of his or her SERP Effective Date and the
Participant’s Included Earnings (as defined in the BellSouth Plan) as of
December 31, 2008, notwithstanding the form of payment of the BellSouth Plan’s
benefit that would actually be made to the Participant (i.e., joint and survivor
annuity, lump sum, etc.) and notwithstanding the actual commencement date of the
payment of such BellSouth Plan benefit.
 


4.           For a Participant who is a participant in (or otherwise has a
benefit in) the BellSouth Plan and has a SERP Effective Date after December 31,
2008:
 


An objectively determined amount as of the Participant’s SERP Effective Date
equal to the annual amount of a level payment, single life annuity benefit that
would be paid to the Participant pursuant to the BellSouth Plan as it exists on
the Participant’s SERP Effective Date assuming the Participant became eligible
to receive a distribution of benefit payments under the BellSouth Plan on his or
her SERP Effective Date (applying the Participant’s age, years of service and
Included Earnings (as defined in the BellSouth Plan) as of the Participant’s
SERP Effective Date), notwithstanding the form of payment of the BellSouth
Plan’s benefit that would actually be made to the Participant (i.e., joint and
survivor annuity, lump sum, etc.) and notwithstanding the actual commencement
date of the payment of such BellSouth Plan benefit.
 
5.           For a Participant who is a participant in (or otherwise has a
benefit in) the AT&T Corp. Long Term Disability and Survivor Protection Plan
(“LTDSPP”) and is entitled to a nonqualified defined benefit from the LTDSPP,
the AT&T Corp. Excess Benefit and Compensation Plan, (“Excess Plan”), and/or the
AT&T Corp. Non-Qualified Pension Plan (“NQPP”) and is a Participant in the Plan
on December 31, 2008 (the Participant’s election as to the time and form of
benefits under these plans is identical to such election under this Plan):
 


The benefit payments paid pursuant to the LTDSPP (nonqualified defined benefit
only), Excess Plan, and/or the NQPP, as applicable, commencing at the actual
time and pursuant to the actual form such benefit payments are made from the
LTDSPP, Excess Plan, and/or the NQPP, as applicable.
 


6.           For a Participant who is a participant in (or otherwise has a
benefit in) the LTDSPP and is entitled to a nonqualified defined benefit from
the LTDSPP, the Excess Plan, and/or the NQPP and has a SERP Effective Date after
December 31, 2008:
 


An objectively determined amount as of the Participant’s SERP Effective Date
equal to the annual amount of a level payment, single life annuity benefit that
would be paid to the Participant pursuant to the LTDSPP (nonqualified defined
benefit only), the Excess Plan, and/or the NQPP, as applicable, as they exist on
the Participant’s SERP Effective Date assuming the Participant became eligible
to receive a distribution of benefit payments under the AT&T Corp. LTDSPP
(nonqualified defined benefit only), the Excess Plan, and/or the NQPP, on his or
her SERP Effective Date, notwithstanding the form of payment of the benefit that
would actually be made to the Participant pursuant to the LTDSPP (nonqualified
defined benefit only), the Excess Plan, and/or the NQPP (i.e., 10-year certain
annuity, lump sum, etc.) and notwithstanding the actual commencement date of the
payment of such the AT&T Corp. LTDSPP (nonqualified defined benefit only), the
Excess Plan, and/or the NQPP benefit.
 

 
 

--------------------------------------------------------------------------------

 
Attachment E









Attachment E applies with respect to any Participant who:


·  
Became a Participant in the 2005 AT&T Supplemental Executive Retirement Plan on
or before December 31, 2008;

·  
Is a participant in the BellSouth Corporation Supplemental Executive Retirement
Plan; and

·  
Attained the age of fifty-four (54) on or before March 1, 2007; and

·  
Realizes a Termination of Employment on or after January 1, 2009.



Upon Termination of Employment, such Participant’s Plan benefit shall equal the
greater of his or her benefit determined in accordance with Section 3 of the
Plan or this Attachment E.


A.           Definitions.  Solely for purposes of this Attachment E, the
following words shall have the meanings as provided in this Attachment E.  Any
other capitalized word, not otherwise defined in this Attachment E, shall have
the meaning as provided in Section 2 of the Plan.


1.
The term "Annual Bonus Award" shall mean the bonus amount paid annually to an
Attachment E Participant that is included in the calculation of pension benefits
under the Pension Plan.



2.
The term “Attachment E Participant” shall mean any Participant to whom
Attachment E applies as described in the first paragraph of this Attachment E.



3.
The terms "BellSouth Corporation" and "Company" shall mean BellSouth
Corporation, a Georgia corporation, or its successors.



4.
The term "Included Earnings" shall mean the 12 month average of the sum of (1)
the last sixty (60) months of base pay, plus (2) the Annual Bonus Awards payable
during or after that sixty (60) month period; provided, however, Included
Earnings shall not include base pay or Annual Bonus Awards earned after March 1,
2011.  The amounts of base pay and other payments used to determine Included
Earnings as described above include all amounts during the specified period
including those amounts previously deferred pursuant to other plans.  If an
Attachment E Participant terminates employment while eligible for a benefit
under this Attachment E and thereafter receives Included Earnings, these
additional Included Earnings shall be deemed to have been paid as of the date of
the Attachment E Participant’s Termination of Employment, and the amount of
benefit payable under this Attachment E shall be corrected accordingly.



5.
The term “Merger” shall mean the merger, pursuant to the Agreement and Plan of
Merger dated as of March 4, 2006 (the “Merger Agreement”), by and among
BellSouth, AT&T Inc. (“AT&T”), and ABC Consolidation Corp., a Georgia
corporation and wholly-owned subsidiary of AT&T (“Merger Sub”), pursuant to
which, at the “Effective Time” (as defined in the Merger Agreement), BellSouth
was merged with and into the Merger Sub.





6.
The term "Pension Plan" shall mean the BellSouth Personal Retirement Account
Pension Plan as in effect on the date of the Merger.



7.
The term "Standard Annual Bonus" shall mean the Attachment E Participant’s
Target Award under the AT&T 2006 Incentive Plan or the AT&T Short Term Incentive
Plan and for periods of time prior to the Attachment E Participant’s
participation in the AT&T 2006 Incentive Plan or the AT&T Short Term Incentive
Plan, Standard Annual Bonus shall mean an amount determined by applying a target
percentage of an Attachment E Participant’s base pay rate as determined by the
annual compensation plan and the Attachment E Participant’s job or pay grade.



8.
The term "Vesting Service Credit", except as expressly limited or otherwise
provided in this Attachment E or under an individual Attachment E Participant’s
employment-related agreement with the Company, shall have the same meaning as is
attributed to such term under the Pension Plan and shall be interpreted in the
same manner as that term is interpreted for purposes of the Pension Plan;
provided, however, Vesting Service Credit shall not include any period of time
on or after March 1, 2011.



B.           Benefit Amount.  An Attachment E Participant’s benefit under this
Attachment E shall be determined as follows:


The aggregate annualized benefit of each Attachment E Participant shall be
determined by adding the sum of two percent (2%) of Included Earnings for each
year of the Attachment E Participant's Vesting Service Credit for the first
twenty years, plus one and one-half percent (1.5%) of Included Earnings for each
year of the Attachment E Participant's Vesting Service Credit for the next ten
years, plus one percent (1%) of Included Earnings for each year of the
Attachment E Participant's Vesting Service Credit for each additional year up to
the month in which the Attachment E Participant retires less (1) 100% of the
Primary Social Security benefit payable at age 65, (2) 100% of the retirement
benefit (unreduced for survivor annuity) payable from the Pension Plan (as
defined below), and (3) 100% of the benefit payable from the BellSouth
Corporation Supplemental Executive Retirement Plan (as defined below).


a.           The benefit reduction to be applied for the benefit payable from
the Pension Plan shall be the amount of such benefit that would be payable on
the date that benefits are eligible to be paid (or become payable) under the
Plan, or, if earlier, March 1, 2011 (regardless of the Attachment E
Participant’s actual pension commencement date under the Pension Plan) and
determined assuming that the Attachment E Participant elected a single life
annuity (regardless of the actual form of benefit elected under the Pension
Plan).


The benefit reduction to be applied for the benefit payable from the BellSouth
Corporation Supplemental Executive Retirement Plan shall be an objectively
determined amount as of December 31, 2008 equal to the annual amount of a level
payment, single life annuity benefit that would be paid to the Attachment E
Participant pursuant to the BellSouth Supplemental Executive Retirement Plan as
it exists on December 31, 2008 assuming the Attachment E Participant became
eligible to receive a distribution of benefit payments under the BellSouth
Supplemental Executive Retirement Plan on December 31, 2008, but applying the
Attachment E Participant’s age and years of service as of March 1, 2011 and the
Attachment E Participant’s Included Earnings as of December 31, 2008,
notwithstanding the form of payment of the BellSouth Supplemental Executive
Retirement Plan’s benefit that would actually be made to the Attachment E
Participant (i.e., joint and survivor annuity, lump sum, etc.) and
notwithstanding the actual commencement date of the payment of such BellSouth
Supplemental Executive Retirement Plan benefit.




b.           The benefit amount determined in accordance with this Attachment E
(expressed as an annuity) at the time of the Attachment E Participant’s
Termination of Employment shall not be less than the benefit that would have
been payable to the Attachment E Participant if the Attachment E Participant had
a Termination of Employment on any prior December 31 (using pay, service,
offsets and all factors applicable on the previous dates and assuming an
immediate benefit commencement).


c.           The benefit amount determined in accordance with this Attachment E
shall be reduced (before the offset for benefits under the Pension Plan) by
one-quarter percent (0.25%) for each calendar month or part thereof by which the
Attachment E Participant’s Termination of Employment precedes his or her 62nd
birthday.




